Citation Nr: 0424197	
Decision Date: 08/30/04    Archive Date: 09/07/04

DOCKET NO.  95-33 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES


1.  Entitlement to service connection for a skin disorder, 
claimed in the alternative as a disability due to undiagnosed 
illness.

2.  Entitlement to service connection for an eye disorder, 
claimed in the alternative as a disability due to undiagnosed 
illness.

3.  Entitlement to an increased disability rating for 
service-connected sinusitis and allergic rhinitis, currently 
evaluated as 10 percent disabling.

4.  Entitlement to an initial evaluation in excess of 30 
percent for service-connected atypical migraine headaches.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel


INTRODUCTION

The veteran had active duty from June 1971 to March 1978 and 
from December 1990 to July 1991.  Her DD-214 reflects that 
she served in Southwest Asia from January 14, 1991, to April 
29, 1991, during the Persian Gulf War (Gulf War).

In August 2000, a hearing was held before the undersigned 
Veterans Law Judge making this decision who was designated by 
the Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7107(c) (West 2002).  

This case was previously before the Board in January 2001, at 
which time a jurisdictional statement was discussed in the 
introduction, and is incorporated herein.  At that time the 
issue regarding new and material evidence for service 
connection for a skin condition was favorably decided and 
several issues were remanded for further development.  

Following the Board's January 2001 remand, in a July 2002 
rating decision, service connection was granted for atypical 
migraine headaches, and a 30 percent evaluation was assigned.  
The veteran disagreed with the initial evaluation assigned 
for headaches and perfected an appeal.  

The claims for entitlement to service connection for an eye 
disorder, claimed in the alternative as a disability due to 
undiagnosed illness, and entitlement to an increased 
disability rating for service-connected sinusitis and 
allergic rhinitis, evaluated as 10 percent disabling, are 
addressed in the REMAND portion of this decision.  These 
claims are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's current dyshydrotic eczema, seborreic 
keratosis, and benign nevi are not shown to be related to 
service or due to an undiagnosed illness.  

2.  The veteran's service-connected migraine headaches are 
frequent, prostrating, and productive of severe economic 
inadaptability.


CONCLUSIONS OF LAW

1.  The veteran is not entitled to service connection for a 
skin disorder, including as due to undiagnosed illness.  38 
U.S.C.A. §§ 1110, 1131, 1117, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.317 (2003).

2.  The criteria for a disability rating of 50 percent for 
atypical migraine headaches have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 
8100 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection for a skin disorder, including as due 
to undiagnosed illness 

A.  Duty to notify and assist

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  In an August 2003 letter, the 
RO notified the veteran of the information and evidence 
needed to substantiate and complete her claim and of what 
part of that evidence she was to provide and what part VA 
would attempt to obtain for her.  Se was also asked to submit 
evidence and/or information in her possession to the RO.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
The content of this letter, as well as the discussions in the 
Board's January 2001 remand and the September 2002 
supplemental statement of the case complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  
In this case, the veteran's service medical records are on 
file and the RO obtained all post-service records identified 
by the veteran.  38 U.S.C.A. § 5103A(c) (West 2002); 38 
C.F.R. § 3.159(c)(2), (3) (2003).  The veteran testified at a 
video-conference in August 2000.  The Board remanded this 
case in January 2001.  Thereafter, in October 2002, the 
veteran asked for another personal hearing, then withdrew her 
request in writing.  In February 2004, in response to the 
Board's remand, the veteran stated that she had no further 
evidence to submit.  Accordingly, there is no indication of 
any relevant records that the RO failed to obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Pursuant to 
the Board's January 2001 remand, a nexus opinion regarding 
this issue was obtained after evaluation of the veteran in 
August 2001.  

The United States Court of Appeals for Veteran Claims' 
(Court) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In May 1998, the RO 
initially denied the claim for service connection for the 
skin disorder now on appeal, prior to the enactment of the 
VCAA.  Because the VCAA notice in this case was not provided 
to the appellant prior to the initial AOJ adjudication 
denying the claim, the timing of the notice does not comply 
with the express requirements of the law as found by the 
Court in Pelegrini.  

However, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the VCAA notice provided to the veteran was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided prior to the transfer and certification of the 
veteran's case to the Board at this time, and the content of 
the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  In this 
regard, while perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).  

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the veteran's claim.  
38 U.S.C.A. 5103A.  In addition, as the veteran has been 
provided with the opportunity to present evidence and 
arguments on her behalf and availed herself of those 
opportunities, appellate review is appropriate at this time.  


B.  Legal analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2003).  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2003).

Generally, to prevail on a claim of service connection, there 
must be medical evidence of (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247 (1999).

In some circumstances, however, service connection for 
chronic, undiagnosed illness arising from service in 
Southwest Asia during the Persian Gulf War may be compensated 
under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.

VA will pay compensation to a Persian Gulf veteran who 
exhibits objective indications of a qualifying chronic 
disability, provided that such disability (i) became manifest 
either during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2006; and (ii) by history, physical examination, 
and laboratory tests cannot be attributed to any known 
clinical diagnosis. 
 
A qualifying chronic disability means a chronic disability 
resulting from any of the following (or any combination of 
the following): (A) an undiagnosed illness; (B) the following 
medically unexplained chronic multisymptom illnesses that are 
defined by a cluster of signs or symptoms: (1) chronic 
fatigue syndrome; (2) fibromyalgia; (3) irritable bowel 
syndrome; or (4) any other illness that the Secretary 
determines meets the criteria in paragraph (a)(2)(ii) for a 
medically unexplained chronic multisymptom illness; or (C) 
any diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C. 1117(d) warrants a 
presumption of service connection. 
 
The term medically unexplained chronic multisymptom illness 
means a diagnosed illness without conclusive pathophysiology 
or etiology, that is characterized by overlapping symptoms 
and signs and has features such as fatigue, pain, disability 
out of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained. 
 
Objective indications of chronic disability include both 
signs, in the medical sense of objective evidence perceptible 
to an examining physician, and other, non-medical indicators 
that are capable of independent verification. 
 
Disabilities that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest. 
 
Signs or symptoms which may be manifestations of undiagnosed 
illness or medically unexplained chronic multisymptom illness 
include, but are not limited to fatigue, signs or symptoms 
involving skin, headache, muscle pain, joint pain, neurologic 
signs and symptoms, neuropsychological signs or symptoms, 
signs or symptoms involving the respiratory system (upper or 
lower), sleep disturbances, gastrointestinal signs or 
symptoms, cardiovascular signs or symptoms, abnormal weight 
loss, and menstrual disorders. 
 
Compensation shall not be paid if there is affirmative 
evidence that an undiagnosed illness was not incurred during 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War; or if 
there is affirmative evidence that an undiagnosed illness was 
caused by a supervening condition or event that occurred 
between the veteran's most recent departure from active duty 
in the Southwest Asia theater of operations during the 
Persian Gulf War and the onset of the illness; or if there is 
affirmative evidence that the illness is the result of the 
veteran's own willful misconduct or the abuse of alcohol or 
drugs.

The Board notes that changes to regulations at 38 C.F.R. 
§ 3.317 were made during the pendency of this appeal.  See 66 
Fed.Reg. 56614, 56615 (Nov. 9, 2001) (to be codified at 38 
C.F.R. § 3.317(a)(1)(i)); 68 Fed.Reg. 34541, 34542 (June 10, 
2003) (to be codified at 38 C.F.R. § 3.317(a)(2)(i)).  The 
change noted in 66 Fed.Reg. 56614 merely extended from 
December 2001 to December 2006 the date by which signs and 
symptoms of an undiagnosed illness must become manifest in 
order to apply the presumptions under 38 C.F.R. § 3.317.  
Changes noted in 68 Fed.Reg. 34541 added additional signs and 
symptoms to which presumptive service connection can be 
applied.  The Board finds that these changes have no 
substantive effect on the veteran's current claim.  
 
VA shall consider all lay and medical evidence of record in a 
case with respect to benefits under laws administered by VA.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) (a claimant 
need only demonstrate that there is an "approximate balance 
of positive and negative evidence" in order to prevail).

The veteran's service records reflect that she served in the 
Gulf War, and had 3 months and 16 days of foreign service.  
Her DD 214 shows that she was ordered to active duty in 
support of Operation Desert Shield/Desert Storm, and 
therefore, active military service in the Southwest Asia 
theater of operations during the Persian Gulf War is 
acknowledged.

The veteran's service medical records disclose no complaints 
or findings of a skin condition.  In April 1991, she denied a 
history of any rash, skin infection, or sores.  Examination 
of the skin was normal at that time.

In August 1996, the veteran's friend provided a lay statement 
to the effect that the veteran had blisters on her hands, 
face, and legs.  

At VA examination in 1997, the veteran stated that she 
developed a skin condition in November 1991 after coming back 
from the Persian Gulf.  The diagnosis was eczema with chronic 
recurrence.  

At her video-conference in August 2000, the veteran testified 
that she was exposed to chemicals from various ordinances to 
include scud missile attacks, and that her hands and face 
were exposed while traveling in the war zone.  She said that 
she had no skin rashes prior to service in the Gulf.

The claim was remanded in January 2001 for further 
development, to include obtaining an examination of the 
veteran and a nexus opinion regarding her skin condition.

At VA examination in July 2001, the veteran was evaluated for 
hand eczema.  She reported that in September 1991, 6 months 
after returning from the Gulf war, she developed a blistering 
rash on the lower sides of her face, the base of her palms, 
fingers and on the mid chest.  After a few weeks the rash 
resolved but continued to come and go over the next few 
years.  By 1995 or 1996 the rash became localized to her 
palms bilaterally.  By 1998, the area of involvement was 
limited mostly to the left hand.  She described the rash as 
starting with small clustered blisters, but then dries up and 
becomes scaly.  They were associated with symptoms of burning 
and mild itching.  She did not seek treatment for this 
condition until 1993 and over the past few years had been 
seen in dermatology at the VA clinic.  Scrapings had been 
performed which were negative for fungal infection, but no 
biopsy was performed.  She was treated for a diagnosis of 
dyshydrotic dermatitis with cream, which she still applied 
daily in the morning before going to work.  She felt the 
cream helped to dry up the areas.  While serving in Desert 
Storm she recalled exposure to various chemicals and burning 
oil.  Her face and arms were generally the areas exposed 
since they were unclothed.  The veteran also reported having 
patches of white skin, on the finger and skin growths on the 
thighs, arms, and neck and shoulder area.  

On physical examination, there was evidence of actinic damage 
with tanned skin and mottled pigmentation on the typically 
sun exposed sites of the face, forearms, and dorsum of the 
hands.  On the base of the left palm, there was an 
approximately 3-4 centimeter barely indistinct plaque of mile 
erythema with scattered, tiny, deep-seated tapioca-like 
vesicle, some of which had coalesced in the center with a 
yellowish hue.  There was mild scaling.  There were a few 
scaly, small, dried remnants of ruptured vesicles on the 
lateral aspects of the fingers.  There were no pitting or 
other fingernail abnormalities.  The feet were unaffected.  
There were no plaques on the elbows or knees.  On the distal, 
dorsal, and lateral aspects of a few of the fingers on each 
hand, there were areas of hypo pigmentation measuring 
approximately 1 centimeter in size.  Scattered on the 
shoulders and arms there were several small brown, smooth, 
waxy papules or macules.  There were also a few tan waxy 
papules on the legs.

The impression was dyshydrotic eczema of the hands.  The 
examiner noted that although the differential diagnosis also 
included palmar plantar pustular psoriasis, palmo-plantar 
pustulosis, or contact dermatitis (conditions which are not 
readily distinguished on biopsy), the current clinical 
presentation with minute deep-seated vesicles on the palm and 
lateral aspects of the fingers were most consistent with the 
diagnosis of dyshydrotic eczema.  It was also noted that the 
date of onset per history was approximately six months after 
suspected chemical exposure in the Gulf War, although prior 
records indicated that the veteran had previously stated that 
the rash began September.  The examiner stated,  "The exact 
etiology of this fairly common condition is unknown, but 
triggers such as stress have been identified."  The examiner 
went on to say that "although in some cases a similar 
presentation of eczema can be caused by contact with certain 
chemicals, there is a closer time association between the 
contact with the chemicals and development of the dermatitis.  
The veteran denied any prior skin problems or rashes prior to 
the development of this condition in September of 1991.  
Therefore in my requested medical opinion, it is not as 
likely that this condition is related to a known in-service 
disease or injury."  The examiner also diagnosed seborreic 
keratosis and benign appearing nevi on the back and 
extremities.  The examiner stated, "In my opinion they are 
not related to any in-service disease or injury."

The remainder of VA treatment records dated from November 
1999 to February 2004 do not provide a medical nexus opinion 
that refutes the above statement or evidence showing that the 
veteran currently has a skin condition that developed in 
service.  The veteran submitted more lay statements in 
support of her claim, including from her employer and a 
fellow reservist who was a nurse.  The nurse did not provide 
an opinion regarding the claim for service connection for a 
skin condition.

Based upon the evidence of record, service connection for a 
skin disorder is not warranted on a direct basis because 
there is no evidence of incurrence in service, and there is 
no competent evidence showing that her current dyshydrotic 
eczema, seborreic keratosis, or benign nevi are related to 
service.  The veteran herself stated that this condition did 
not have its onset until after service.  The VA examiner in 
July 2001 concluded that the veteran's current skin disorders 
were not related to her active service.  The Board attaches 
significant probative value to this opinion, as it is well 
reasoned and included review of the claims file.  See Prejean 
v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness 
and detail of the opinion.).  As for an undiagnosed illness, 
the veteran's skin condition has been diagnosed as 
dyshydrotic eczema, seborreic keratosis, or benign nevi.  
Accordingly, the claim as due to undiagnosed illness must be 
denied because these are recognized clinical diagnoses.  For 
these reasons, the evidence preponderates against the claim 
for service connection for a skin disorder, including as due 
to undiagnosed illness.


II.  Entitlement to an initial evaluation in excess of 30 
percent for service-connected atypical migraine headaches

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended to compensate, as far as can practicably 
be determined, the average impairment of earning capacity 
resulting from such disorder in civilian occupations.  38 
U.S.C.A. § 1155 (West 2002).  

This appeal being from the initial rating assigned to 
disability upon awarding service connection, the entire body 
of evidence is for equal consideration.  Consistent with the 
facts found, the rating may be higher or lower for segments 
of the time under review on appeal, i.e., the rating may be 
"staged."  Fenderson v. West, 12 Vet. App. 119 (1999); cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where an 
increased rating is at issue, the present level of the 
disability is the primary concern).  

The veteran's service-connected headache disability is 
evaluated under Diagnostic Code 8100.  Pursuant to this code, 
migraines are rated based on the frequency and severity of 
such attacks as well as any resulting economic impairment.  
38 C.F.R. § 4.124, Code 8100 (2003).  The service-connected 
headaches are currently rated as 30 percent disabling, which 
contemplates characteristic prostrating attacks occurring on 
an average once a month over last several months.  The 
highest, or 50 percent rating requires very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).  

Here, the Board finds that the medical treatment records for 
the veteran's headache disorder show the severity of a 
disability required for an evaluation of 50 percent under 
diagnostic code 8100.  

VA treatment records show that in August 1993, the veteran 
reported that she woke up with headaches twice a week.  She 
complained of chronic, daily tension headaches in November 
1993 and was prescribed Elavil.  Here prescription was 
refilled in January 1994.  On VA examination in September 
1994, the veteran reported marked improvement with only rare 
headaches.  

In November 1999, the veteran stated that her headaches with 
sometimes associated with nausea, light sensitivity, and 
blurred vision.  She sought treatment in December 1999 with 
complaints of a migraine "coming on."  She had taken three 
doses of medication without relief and her pain was 8/10.  
She also had some photophobia.  The veteran was prescribed 
Imitrex in January 2000.  On February 20, 2000, she 
complained of a migraine for two days with some nausea and 
photophobia.  It was noted that she went to work despite her 
symptoms.  She was seen again on February 22 with severe 
pain.  The impression was atypical migraine syndrome.  The 
examiner wrote a work excuse.  In May 2000, a VA examiner 
stated that the veteran had frequent incapacitating atypical 
migraines which cost her numerous days from work and visits 
to the emergency room.  The veteran has provided 
documentation of her sick leave.

The veteran was afforded a VA neurological examination in 
July 2001.  She stated that she had one to two headaches per 
week.  She had two types of headaches.  One type was 
throbbing with nausea, vomiting, and photophobia and caused 
her to miss work.  The other type was less severe, but also 
with nausea, vomiting, and photophobia.  The throbbing type 
happened only once or twice a month.  She stated that she 
missed three to four days of work a month because of her 
headaches.   The impression was primary headaches, 
combination of migraine headaches with tension type 
headaches.  The examiner stated that with migraine headaches, 
there is usually an associated tension type headache, and it 
is very difficult at times to differentiate because they 
overlap.

VA treatment records dated in June 2002 noted that the 
veteran had one to two headaches a week.  In June 2003, it 
was noted that she had been having headaches daily for one 
week.  In August 2003, she complained of a headache and was 
given Percocet.  

In February 2003, the veteran's employer stated that the 
veteran had been out of work many times for headaches and 
that she worked frequently with severe headaches.      

A longitudinal review of all of the evidence of record 
persuades the Board a 50 percent evaluation is warranted for 
the symptoms associated with the veteran's service-connected 
migraine headaches under diagnostic code 8100.  The veteran's 
statements concerning the severity and frequency of the 
headaches are credible in light of the evidence of record, 
which shows that he seeks regular treatment and uses 
prescription medication on a regular basis.  The headaches 
described by the veteran occur frequently and are 
prostrating.  They are also shown to interfere with her 
ability to pursue and maintain employment.  Thus, the Board 
finds that the evidence supports a grant of a 50 percent 
disability rating for migraine headaches, which is the 
maximum schedular rating provided  for the disability.  
38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8100 (2003).  
Accordingly, any deficiency in VA's duty to notify and assist 
the veteran is harmless.  See 38 U.S.C.A. § 5103, 5103A; 
38 C.F.R. § 3.159.


ORDER

Service connection for a skin disorder, claimed in the 
alternative as a disability due to undiagnosed illness, is 
denied.

Entitlement to a initial rating of 50 percent for atypical 
migraine headaches is granted, subject to controlling 
regulations regarding the payment of monetary benefits. 



REMAND

Unfortunately, another remand is required in this case.  With 
respect to the claim for service connection for an eye 
disorder, claimed in the alternative as a disability due to 
undiagnosed illness, on VA eye examination in August 2001 the 
veteran was diagnosed as having bilateral dry eyes, 
belpharitis, and meibomitis of both eyes.  The examiner 
stated that the veteran's dry eyes were due to blephartisis 
and meibomitis, which were due to poor lid hygiene, and that 
the dry eye symptoms were not related to her service in the 
Gulf war.  However, the examiner also stated that the dry 
eyes occurred before her Gulf war service.  He stated that 
the veteran had blurred vision before she joined the service, 
and that during service she had complaints of floaters, 
photophobia and blurred vision and decreased visual acuity; 
and that, while the floaters and photophobia were not related 
to dry eyes, blurred vision could be caused by dry eyes.  The 
examiner further stated that the veteran's complaints had a 
combination of symptoms of floaters, photophobia and blurred 
vision, which could be most likely caused by posterior 
detachment, which was diagnosed by an examiner during 
service.  Then the examiner ended with an opinion that the 
dry eye problem occurred before the veteran joined the 
service and it had bee an "ongoing chronic problem" that 
the examiner did not think was service connected.  The 
examiner's statements are unclear, and remand is required for 
clarification.

Concerning the claim for an increased rating for sinusitis 
and allergic rhinitis, the veteran stated in May 2004 that 
she had been informed that surgery was recommended to remove 
polyps and an ENT appointment was scheduled in June 2004.  
These records should be obtained on remand.  Additionally, as 
the veteran was last examined for compensation purposes in 
2001 and has provided contentions showing possible increased 
severity, she should be provided a current VA examination.    

As the case must be remand for the foregoing reasons, the RO 
should also take this opportunity to ensure that there has 
been full compliance with the VCAA.

Accordingly, the claim is remanded for the following:  

1.  Review the claims file and ensure that 
all VCAA notice and duty to assist 
obligations have been satisfied.  
Specifically, inform the veteran about (1) 
the information and evidence not of record 
that is necessary to substantiate the claims; 
(2) the information and evidence that VA will 
seek to provide on her behalf; (3) the 
information and evidence she is expected to 
provide; and (4) request or tell the veteran 
to provide any evidence in her possession 
that pertains to the claims. 

2.  Make arrangements to obtain the veteran's 
treatment records for sinusitis and allergic 
rhinitis dated since May 2004, including any 
ENT records dated in June 2004 and any 
records concerning surgery for the removal of 
polyps.

3.  After the foregoing development has been 
accomplished to the extent possible, and the 
available medical records have been 
associated with the claims folder, schedule 
the veteran for a VA examination by an 
ophthalmologist.  The claims folder and a 
copy of this remand are to be made available 
to the doctor prior to the examination, and 
the doctor is asked to indicate that he or 
she has reviewed the claims folder. 

The doctor should render diagnoses of all 
current disabilities manifested by floaters, 
photophobia, blurred vision, decreased visual 
acuity, dry eyes, etc. (i.e., blepharitis, 
meibomitis).  All necessary tests in order to 
determine the correct diagnoses as determined 
by the doctor are to be done.  If no such 
disorders are found, the doctor should so 
state.  

If there are any objective indications of eye 
problems that cannot be attributed to any 
organic or psychological cause, the doctor 
should so state.  The doctor should identify 
any abnormal symptoms, abnormal physical 
finding, and abnormal laboratory test results 
that cannot be attributed to a known clinical 
diagnosis.  

The doctor should also render an opinion 
concerning the date of onset and etiology of 
any current eye disorders.  Is it as least as 
likely as not that any current eye 
disorder(s) had its onset during service or 
is related to an in-service disease or 
injury?

If it is determined that an eye disorder 
(other than refractive error) had its onset 
prior to the veteran's active service, was it 
aggravated during service?  (Temporary or 
intermittent flare-ups of a pre-service 
condition, without evidence of worsening of 
the underlying condition, are not sufficient 
to be considered aggravation in service).  If 
an eye disorder did worsen during service, 
was any such worsening due to the natural 
progression of the condition?  

The doctor must provide a comprehensive 
report including complete rationales for all 
opinions and conclusions reached, citing the 
objective medical findings leading to the 
examiner's conclusions.  

4.  Schedule the veteran for a VA sinus 
examination.  The claims folder and a copy of 
this remand are to be made available to the 
examiner prior to the examination, and the 
examiner is asked to indicate that he or she 
has reviewed the claims folder.  All 
necessary tests, including sinus series if 
indicated, should be conducted and the 
examiner should review the results of any 
testing prior to completion of the report.  

The examiner must identify all residuals 
attributable to the veteran's service-
connected sinusitis and allergic rhinitis.  

The examiner's attention should be directed 
to the description of the frequency and 
duration of the veteran's sinus attacks.  The 
examiner should discuss whether there is 
evidence of three or more incapacitating 
episodes per year of sinusitis requiring 
prolonged antibiotic treatment (lasting four 
to six weeks); or more than six non-
incapacitating episodes per year 
characterized by headaches, pain, and 
purulent discharge or crusting.  The examiner 
must also discuss whether there is evidence 
of polyps or near constant sinusitis 
characterized by headaches, pain and 
tenderness of the affected sinus, and 
purulent discharge or crusting after repeated 
surgeries.  

Any indications that the veteran's complaints 
are not in accord with physical findings on 
examination should be directly addressed and 
discussed in the examination report.

The examiner must provide a comprehensive 
report including complete rationales for all 
conclusions reached.  
  
5.  Thereafter, review the claims folder and 
ensure that all of the foregoing development 
have been conducted and completed in full.  
If the reports are deficient in any manner or 
fail to provide the specific opinions 
requested, they must be returned to the 
examiners for correction.  38 C.F.R. § 4.2 
(2003); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  Readjudicate the veteran's claims on 
appeal, with application of all appropriate 
laws and regulations, and consideration of 
any additional information obtained as a 
result of this remand.  If the decision with 
respect to the claims on appeal remains 
adverse to the veteran, she and her 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time within 
which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	P. M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



